Exhibit 10.1
(LOGO) [c07049c0704900.gif]
4215 Fashion Square Blvd., Suite 3
Saginaw, Michigan 48603
October 13, 2010
Jerry E. Polis, Manager
Triple LATS LLC
980 American Pacific Drive
Suite 111
Henderson, NV 89014
Dear Jerry,
This letter, along with the attached letter to Nevada Title Company dated
September 30, 2010, will define the purchase terms of the sale of three parcels
of vacant land in Nevada by ASI Land Holdings, Inc. to Triple LATS, LLC.
Included in the purchase price of $900,000 are the three subject properties and
a warrant to purchase 150,000 shares of common stock of Robertson Global Health
Solutions Corporation (the “Company”). The warrants will have a strike price of
$2.50 and expire five (5) years from the date of issuance.
The warrants will be issued in conjunction with the release of the properties as
follows:

  (1)   50,000 warrants issued on November 15, 2010, expiring November 15, 2015.
    (2)   50,000 warrants issued on January 14, 2011, expiring January 14, 2016.
    (3)   50,000 warrants issued on March 15, 2011, expiring March 15, 2016.

In connection with the purchase and issuance of the warrants and the common
stock to be issued upon exercise thereof (collectively, the “Shares”), Triple
LATS, LLC (the “Investor”) represents and warrants to the Company as follows:
(1.) The Investor understands that the Shares are being offered and sold under
the exemption from registration provided for in Sections 4(6) and 4(2) of the
Securities Act of 1933, as amended (the “Act”), including Regulation D
promulgated thereunder; that it is purchasing the Shares without being furnished
any offering literature or prospectus; that this transaction has not been
scrutinized by the United States Securities and Exchange Commission or by any
administrative agency charged with the administration of the securities laws of
any state (except some states where the transaction might be registered) because
of the small number of persons solicited and the private aspects of the
offering; that all documents, records and books pertaining to this investment
have been made available to the Investor and its representatives, including its
attorney, its accountant and/or its purchaser representative; and that the books
and records of the Company will at all times through closing be available upon
reasonable notice for inspection by the Investor during reasonable business
hours at the Company’s principal place of business.

 

 



--------------------------------------------------------------------------------



 



Jerry E. Polis
October 13, 2010
Page 2
(2.) The Investor is a limited liability company duly formed and validly
existing under the laws of the State of Nevada and has no present intention of
becoming a resident of any other State or jurisdiction.
(3.) The Investor is an “accredited investor” as that term is defined in
Regulation D promulgated under the Act.
(4.) The Investor has read and fully considered this Letter Agreement, and any
other related information provided at the Investor’s request, and understands
that (i) the Shares are speculative investments with a high degree of risk of
loss, and (ii) there are substantial restrictions on the transferability of, and
there will be no established public market for, the Shares, and it may not be
possible to liquidate an investment in the Shares in case of emergency.
(5.) The Investor is able (i) to bear the economic risk of its investment in the
Shares, (ii) to hold the Shares indefinitely, and (iii) to presently afford a
complete loss of this investment; the Investor has adequate means of providing
for current needs and personal contingencies; and the Investor has no need for
liquidity in this investment.
(6.) The Investor has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of an investment
in the Shares and of making an informed investment decision.
(7.) The Investor confirms that, in making its decision to purchase the Shares,
it has relied solely upon independent investigations made by its
representatives, including its own professional tax and other advisors, and that
such representatives and advisors have been given the opportunity to ask
questions of, and to receive answers from, persons acting on behalf of the
Company concerning the terms and conditions of this offering, and to obtain any
additional information, to the extent such persons possess such information or
can acquire it without unreasonable effort or expense.
(8.) The Shares hereby subscribed for are being acquired by the Investor in good
faith solely for its own personal account, for investment purposes only, and are
not being purchased for resale, resyndication, distribution, subdivision or
fractionalization thereof; the Investor has no contract or arrangement with any
person to sell, transfer or pledge to any person the Shares or any part thereof,
all interest therein or any rights thereto; the Investor has no present plans to
enter into any such contract or arrangement; and it understands that as a result
it must bear the economic risk of the investment for an indefinite period of
time because the Shares have not been registered under the Act and, therefore,
cannot be sold unless they are subsequently registered under the Act (which the
Company is not obligated to do, and has no present intention of doing) or unless
an exemption from such registration is available.
phone: 989.799.8720 • fax: 989.799.8865 • email: information@robertsonhealth.com

 

 



--------------------------------------------------------------------------------



 



Jerry E. Polis
October 13, 2010
Page 3
(9.) The Investor understands that no federal or state agency has passed on or
made any recommendation or endorsement of the Shares and that the Company is
relying on the truth and accuracy of the representations, declarations and
warranties herein made by it in offering the Shares for sale to it without
having first registered the same under the Act.
(10.) The Investor realizes that, in the absence of the availability of an
exemption pursuant to Rule 144 under the Act, any disposition by it of its
Shares may require compliance with Regulation A or some other exemption from the
Act, and that the Company is under no obligation, and has no present intention,
to take any action to make Rule 144 or any such exemption so available.
(11.) The Investor represents that it has not distributed the documents provided
by the Company in connection with the Offering to anyone other than its
designated Purchaser Representative, if any.
(12.) The Investor represents that the funds provided for this investment are
either separate property of the Investor, community property over which the
Investor has the right of control or are otherwise funds as to which the
Investor has the sole right of management.
(13.) The Investor consents to the placement of a restrictive legend on the
certificates evidencing the Shares being purchased by it.
Please indicate your assent to the terms of this Letter Agreement, including the
representations and warranties contained above, by returning an executed copy of
this letter to me at your earliest convenience.

     
Best Regards,
   
 
   
/s/ Joel C. Robertson
   
 
Joel C. Robertson
   
Chairman and CEO
   
 
   
Acknowledged and Agreed to by:
   
 
   
Triple LATS, LLC
   
 
   
/s/ Jerry E. Polis
   
 
By: Jerry E. Polis, its Manager
   

phone: 989.799.8720 • fax: 989.799.8865 • email: information@robertsonhealth.com

 

 



--------------------------------------------------------------------------------



 



Nevada Title Company
Attn: Kristin Ravelo
2500 N. Buffalo #240
Las Vegas, NV 89128
September 30, 2010
Buyer: Triple LATS LLC
Seller: ASI Land Holdings, Inc.

Property:   139-05-801-001 (Simmons and San Miguel)
124-34-701-033 and 055 (Eagle and La Madre)
140-19-803-006 (Lamb and Owens)

Purchase terms:
(1) Purchase Price: The purchase price of the 3 subject properties is $900,000.
(2) Opening of Escrow: The opening of escrow shall be deemed October 1, 2010.
(3) On October 15, 2010 release $5,000 commission to Las Vegas Investments &
Realty, $95,000 to ASI Land Holdings, Inc., $25,000 return of loan to Sunrise
Management Inc Profit Sharing Plan, and $25,000 return of loan to Jerry E.
Polis.
(4) On November 15, 2010 release $5,000 commission to Las Vegas Investments &
Realty, $95,000 to ASI Land Holdings, Inc., $25,000 return of loan to Sunrise
Management Inc Profit Sharing Plan, and $25,000 return of loan to Jerry E.
Polis. Property “Simmons and San Miguel” is released to Triple LATS LLC.
(5) On December 15, 2010 release $5,000 to Las Vegas Investments & Realty,
$120,000 to ASI Land Holdings, Inc., and $25,000 return of loan to Sunrise
Management Inc Profit Sharing Plan.
(6) On January 14, 2011 release $5,000 commission to Las Vegas Investments &
Realty, $120,000 to ASI Land Holdings, Inc., and $25,000 return of loan to
Sunrise Management Inc Profit Sharing Plan. Property “Eagle and La Madre” is
released to Triple LATS LLC.
(7) On February 15, 2011 release $5,000 commission to Las Vegas Investments &
Realty, $145,000 to ASI Land Holdings, inc.
(8) On March 15, 2011 release $150,000 to ASI Land Holdings, Inc. Property “Lamb
and Owens” is released to Triple LATS LLC which will conclude the escrow.
(9) Fees are to be split as customary in the State of Nevada.
(10) Buyer to pay for title insurance
(11) Any fees that need to be paid prior to close of escrow that relate to ASI
Land Holdings, Inc. to be taken out of their proceeds.

                 
/s/ Jerry E. Polis
      /s/ Joel C. Robertson        
 
Buyer: Triple LATS LLC
   date  
 
Seller: ASI Land Holdings, Inc.    date    
Jerry E. Polis, Manager
      Joel C. Robertson, President        

 

 